DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 10/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species II - VIII is withdrawn.  Claims 4-5, 7-8, 11-13 and 20, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a thermal printhead comprising: a substrate having an obverse surface; a projection formed on the obverse surface and extending in a primary scanning direction; a plurality of heating elements arranged in the primary scanning direction on a top of the projection; a groove dented from the top of the projection and extending in the primary scanning direction; and a heat storage member filling at least an opening of the groove, wherein the projection includes a top surface and the groove includes a pair of first inclined inner surfaces, each directly connected to the top surface and inclined with respect to the obverse surface so as to become lower as proceeding from opposite edges of the opening toward the center of the top surface in the secondary scanning direction.

6.	The Applicant also disclosed substantially the same subject matter in independent claims 10, 14 and 20.

7.	U.S. Patent application publication number 2017/0182795 to Nishimura et al. disclosed a similar invention in Fig. 3. Unlike in the instant application, Nishimura et al. are silent about “wherein the projection includes a top surface and the groove includes a pair of first inclined inner surfaces, each directly connected to the top surface and inclined with respect to the obverse surface so as to become lower as proceeding from opposite edges of the opening toward the center of the top surface in the secondary scanning direction”, as disclosed in independent claims 1, 14 and 20. Nishimura et al. are also silent about “an inclination angle of the first inclined outer surfaces with respect to the obverse surface is equal to an inclination angle of the first inclined inner surfaces with respect to the obverse surface” as disclosed in independent claim 10.

8.	U.S. Patent application publication number 2004/0212669 to Shirakawa et al. also disclosed a similar invention in Fig. 3. Unlike in the instant application, Shirakawa et al. are also silent about “wherein the projection includes a top surface and the groove includes a pair of first inclined inner surfaces, each directly connected to the top surface and inclined with respect to the obverse surface so as to become lower as proceeding from opposite edges of the opening toward the center of the top surface in the secondary scanning direction”, as disclosed in independent claims 1, 14 and 20. Shirakawa et al. are also silent about “an inclination angle of the first inclined outer surfaces with respect to the obverse surface is equal to an inclination angle of the first inclined inner surfaces with respect to the obverse surface” as disclosed in independent claim 10.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853